Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered May 31, 2000, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant, who was convicted of reckless assault (Penal Law § 120.00 [2]), failed to preserve his claim that the evidence was insufficient to prove that he acted recklessly and we decline to review it in the interest of justice. Were we to review this claim, we would find that even under defendant’s version of the incident, defendant’s act of striking his dog, with great force, while it was in close proximity to his infant son constituted conscious disregard of a substantial and unjustifiable risk that injury to the baby would occur, thus establishing culpable reckless conduct (Penal Law § 15.05 [3]; see, Matter of Robert W., 212 AD2d 1005, 1006, lv denied 86 NY2d 702). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.